Citation Nr: 1751453	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  09-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to non-service-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1999 to November 1999.  He also served in the Puerto Rico Air National Guard (PRANG).  He died in February 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board remanded the appeal in November 2011.


FINDINGS OF FACT

1.  In July 2017, the appellant was awarded dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  DIC based on service connection for the cause of the Veteran's death is a greater benefit than a death pension; therefore, the latter claim is moot.


CONCLUSION OF LAW

The appeal regarding the issue of entitlement to death pension benefits is dismissed.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 3.151(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection for the cause of the Veteran's death has already been granted, and is a greater award than death pension benefits, the instant appeal must be dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 3.151(a)(a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise).


ORDER

The appeal concerning the issue of entitlement to death pension benefits is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


